DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Cai, et al. application filed with the Office on 23 June 2020.

Claims 1 and 26-44 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 13 April 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 26-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by M.T. Chung, et al. (“Deterministic droplet-based co-encapsulation and pairing of microparticles via active sorting and downstream merging”, Lab on a Chip, 17(21): p. 3664-3671, Sept 2017; hereinafter, “Chung”).

As for claim 1, Chung discloses a system comprising: a) a plurality of first droplets and a plurality of second droplets (a droplet merging device that has a first and second set of droplets; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein said second droplets are smaller than said first droplets (2 droplets in each well with different sizes; figures 1 B, 2A and 2D; page 3, paragraph 2); b) a substrate comprising a plurality of trapping sites (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein each of said trapping sites is configured to trap one and only one of said first droplets (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them; figures 1 B, 2A and 2D; page 3, paragraph 2), and wherein each of said trapping sites is further configured to trap one and only one of said second droplets when a first droplet is present in said trapping site (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them, the droplets may be sent in sequences so the second droplets may only enter after the array is full of the first droplets; figures 1 B, 2A and 2D; page 3, paragraph 2).

As for claim 26, Chung discloses a method comprising: a) dispensing a plurality of first droplets into a flow cell containing a substrate which comprises a plurality of trapping sites such that one and only one of said first droplets is captured in each of said trapping sites (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them, the droplets may be sent in sequences so the second droplets may only enter after the array is full of the first droplets; figures 1 B, 2A and 2D; page 3, paragraph 2); and b) dispensing a plurality of second droplets into said flow cell such that one and only one of said second droplets is captured in each of said trapping sites that contains one of said first droplets (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them, the droplets may be sent in sequences so the second droplets may only enter after the array is full of the first droplets; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein said second droplets are smaller than said first droplets (the first droplets are 80 micron in diameter and the second droplets are 40 microns in diameter; figures 1 B, 2A and 2D; page 3, paragraph 2).

As for claim 27, Chung discloses the method of Claim 26, wherein any excess first droplets are flushed away from said substrate with a fluid after step a) but before step b ) (after the larger wells were filled, an external oil fill washed out excess droplets; figures 1 B, 2A, 2D, and 4A-4D; page 3, paragraph 2; page 5, paragraph 3).

As for claim 28, Chung discloses the method of Claim 26, wherein any excess second droplets are flushed away from said substrate with a fluid after step b) (after the second droplets are paired, any excess untrapped droplets are flushed away; figures 1 B, 2A, 2D, and 4A-4D; page 3, paragraph 2; page 5, paragraph 3- page 6, paragraph 1 ).

As for claim 29, Chung discloses the method of Claim 26, further  comprising: c) treating said substrate such that said first and second droplets at each of said trapping sites merge into a single merged droplet, thereby generating a plurality of merged droplets (after flushing away excess untrapped droplets, demulsifier may be flowed into the device to trigger merging; figures 1 B, 2A, 2D, and 4A-4D; page 3, paragraph 2; page 5, paragraph 3- page 6, paragraph 1 ).

As for claim 30, Chung discloses the method of Claim 29, wherein said treating comprises dispensing a demulsifier into said flow cell (demulsifier may be flowed into the device to trigger merging; figures 1 B, 2A and 2D; page 3, paragraph 2; page 5, paragraph 3- page 6, paragraph 1 ).

As for claim 31, Chung discloses the method of Claim 29, wherein said treating comprises providing said substrate with electricity (electrical pulses may be used for merging the droplets with or in place of the demulsifier; figures 1 B, 2A and 2D; page 3, paragraph 2; page 6, paragraph 1 ).

As for claim 32, Chung discloses the method of Claim 31, wherein said substrate comprises an embedded wire, and wherein said providing said substrate with electricity comprises sending an electric current through said embedded wire (droplets may be sorted using electrical pulses using an embedded microelectrodes while electrical pulses may be used for merging the droplets with or in place of the demulsifier; figures 1 B and 2A -2C; page 2, paragraph 5- page 3, paragraph 2; page 6, paragraph 1 ).

As for claim 33, Chung discloses the method of Claim 29, further comprising d) dispensing a liquid comprising a surfactant into said flow cell such that said surfactant stabilizes said merged droplets (after the demulsifier, an oil with EA surfactant was loaded in to dilute the PFB and restablize the droplets; figures 18, 2A, 2D, and 4A-4D; page 3, paragraph 2; page 5, paragraph 3- page 6, paragraph 1).

As for claim 34, Chung discloses the method of Claim 29, further comprising: d) collecting said merged droplets from said flow cell into a container (after being restablized, the device is flipped to release the merged droplets from the microwells and moved into storage on the device and then imaged per S3; figures 4A-4D and S3; page 3, paragraph 2; page 4, paragraph 3; page 6, paragraph 1 ).

As for claim 35, Chung discloses the method of Claim 34, wherein said collecting comprises inverting said substrate such that said plurality of merged droplets float out of said plurality of trapping sites and are flowed out of said flow cell into said container (after being restablized, the device is flipped to release the merged droplets from the microwells and moved into storage on the device and then imaged per S3; figures 4A-4D and S3; page 3, paragraph 2; page 4, paragraph 3; page 6, paragraph 1 ).

As for claim 36, Chung discloses the method of Claim 26, wherein said plurality of first droplets and/or said plurality of second droplets, each contain one, and only one, cell (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with a unique ss dna barcode; figures 1 B and 2A; abstract; page 7, paragraph 2).

As for claim 37, Chung discloses the method of Claim 26, wherein said plurality of first droplets and/or said plurality of second droplets, each contain one, and only one, bead and/ or type of nucleic acid barcode (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with a unique ss dna barcode; figures 1 Band 2A; abstract; page 7, paragraph 2).

As for claim 38, Chung discloses the method of Claim 26, wherein said plurality of first droplets each contain one, and only one, bead, and wherein said plurality of second droplets each contain one, and only one, cell (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with a unique ss dna barcode; figures 1 B and 2A; abstract; page 7, paragraph 2).

As for claim 39, Chung discloses the method of Claim 26, wherein said plurality of first droplets and/or said plurality of second droplets each comprise water-in-oil droplets (the droplets may be oil in water droplets; figures 1 B and 2A and 2B; page 2, paragraph 5- page 3, paragraph 2).

As for claim 40, Chung discloses the method of Claim 29, further comprising: d) dispensing amplification reagents into said trapping sites (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with a unique ssdna barcode (amplification reagents); figures 1B and 2A; abstract; page 7, paragraphs 2-5).

As for claim 41, Chung discloses the method of Claim 40, further comprising: e) treating said merged droplets at said trapping sites under conditions such that a sequencing library of sequencing templates is generated via an amplification reaction (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with unique ssdna barcodes to tag each cell for single cell MRNA sequencing; figures 1B and 2A; abstract; page 7, paragraphs 2-5).

As for claim 42, Chung discloses the method of Claim 41, wherein each of said sequencing templates comprises: i) first and second barcode sequences, or complements thereof (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with unique ssdna barcodes, thus more than one barcodes; figures 1B and 2A; abstract; page 7, paragraphs 2-5), and ii) a nucleic acid sequence of a coding region from an mRNA sequence, or complement thereof (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with unique ssdna barcodes to tag each cell for single cell MRNA sequencing; figures 1B and 2A; abstract; page 7, paragraphs 2-5).

As for claim 43, Chung discloses the method of Claim 41, further comprising: f) sequencing at least a portion of said sequencing library (single cell assays may be used to pair cells with cells or cells with particles, for example a bead with unique ssdna barcodes to tag each cell for single cell MRNA sequencing; figures 1 B and 2A; abstract; page 7, paragraphs 2-5).

As for claim 44, Chung discloses an article of manufacture comprising a substrate (a droplet merging device uses a flow channel that includes a 1152 microwell; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein said substrate comprises a plurality of trapping sites (a droplet merging device uses a flow channel that includes a 1152 microwell; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein each of said trapping sites is configured to trap one and only one of a first-sized droplet (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them; figures 1 B, 2A and 2D; page 3, paragraph 2), wherein each of said trapping sites is further configured to trap one and only one of a second-sized droplet when a first-sized droplet is present in said trapping site (a droplet merging device uses a flow channel that includes a 1152 microwell designed to capture exactly 2 droplets in each well with different sizes and merge them, the droplets may be sent in sequences so the second droplets may only enter after the array is full of the first droplets; figures 1 B, 2A and 2D; page 3, paragraph 2), and wherein said second-sized droplet is smaller than said first-sized droplet (2 droplets in each well with different sizes; figures 1 B, 2A and 2D; page 3, paragraph 2).


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
7 September 2022